 In the Matter of CAPITAL MOTOR LINESandAMALGAMATED ASSOCIATIONOF STREET, ELECTRIC RAILWAY AND MOTOR COACH EMPLOYEES OFAMERICA, DIVISION 1258, A. F. OF L.Case No. 10-R-1789.-Decided May 20, 1946Mr Alexander E. Wilson, Jr.,ofAtlanta, Ga., for the Company.Messrs. FredericMeyersandW. E. Whitt,ofAtlanta, Ga., for theAmalgamated.Mr. Paul Chipman,of Atlanta, Ga.,Mr. Jack H Crunk,of Birming-ham, Ala.,Mr.W. H Johnson,of Sheffield, Ala., andMr J B. Holt,of Florence, Ala., for the I. A, M.Mr Melvin T Welles,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Amalgamated Association of Street,ElectricRailway and Motor Coach Employees of America, Division1258,A. F. of L., herein called the Amalgamated,allegingthat a ques-tion affecting commerce had arisenconcerningthe representation ofemployees of Capital Motor Lines, Montgomery, Alabama, herein calledtheCompany, the National Labor Relations Board provided for anappropriate hearing upon due notice before M. A. Prowell, Trial Ex-aminer.The hearing was held at Birmingham, Alabama, on April 12,1946.The Company, the Amalgamated,and InternationalAssociationofMachinists, Lodge 1189, herein called the, I. A. M., appeared andparticipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearingon the issues. The Trial Examiner's rulingsmade at the hearing arefree from prejudicial error and are hereby affirmed. All parties wereafforded opportunity to file briefs with the Board.68 N. LR. B., No. 18.139 140DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCapitalMotor Lines, an Alabama corporation with its principal officesand place of business at Birmingham, Alabama, is engaged in the trans-portation of passengers, mail, express, and miscellaneous items betweenpoints in Alabama, Mississippi, and Tennessee. The Company has anannual income in excess of $500,000, of which more than 20 percent isderived from interstate traffic.The Company admits that it is engaged in commerce within the mean-ing of theNational Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDAmalgamated Association of Street, Electric Railway andMotorCoach Employees of America, Division 1258, is a labor organizationaffiliated with the American Federation of Labor, admitting to member-ship employees of the Company.InternationalAssociation ofMachinists, Lodge 1189, is a labor or-ganization,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Amalgamatedas the exclusive bargaining representative of the Company's maintenanceemployees until the Amalgamated has been certified by the Board in anappropriate unit.A statement of a Board agent, introduced into evidence at the hearing,indicates that the Amalgamated represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Amalgamated requests a single unit of all the Company's main-tenance workers, exclusive of supervisory employees. On the other hand,iTheField Examinerreported that the Amalgamatedsubmitted19 authorizationcards in itsalleged appropriate unit of 27 employees.The I. A.M submitted 10 authorization cards,ofwhich 6bore thenames of employees in its alleged appropriate unit at Montgomery,Alabama, consisting of 15 employeesand 4 borethe names of employees in its allegedappropriate unit at Florence, Alabama,consisting of 12 employees. CAPITAL MOTOR LINES141the I. A. M. desires to represent the same employees in twoseparateunits, one limited to the Montgomery, Alabama, garage, and the otherto the Florence, Alabama, garage. The Company takes no position withrespect to the appropriate unit.The Company maintains two garages, at Florence, Alabama, and atMontgomery, Alabama, respectively, approximately 340 miles apart. Themaintenance employees in both garages perform the same work, havethe same hours and rates of pay, and are paid from the same office inMontgomery, Alabama. Some interchange of employees takes place be-tween the two garages.2 Hospitalization and group life insurance benefitplans are available to all employees alike. The Montgomery and Florencegarages have a single general shop supervisor, and between them containallmaintenance employees of the Company.The Amalgamated contends that a single or system-wideunit is ap-propriate,maintaining that the drivers of the Company are alreadyorganized on that basis, and that drivers, station employees, and main-tenance employees are represented on the basis of system-wide unitswherever organized by the Amalgamated throughout the transportationindustry.3 Although the I. A. M. contends that its organizational activi-ties have always been on a garage-by-garage basis, it concedes that follow-ing initial organization garages have been, as a rule, consolidated intosystem-wide units. Inasmuch as both unions are in a position to rep-resent all employees involved herein,- constituting all the maintenanceemployees of the Company, on a system-wide basis, and considering thedegree of integration between the two garages and the prior organiza-tion of the Company's drivers on a system-wide basis,it isour opinionthat a single unit embracing all maintenance employees is practicableand will ensure to the Company's employees the most effective represen-tation for collective bargaining purposes.We find that all maintenance employees of the Company, excludingallsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9' (b)of the Act.1Three employees have been permanently transferred from one garage to the other in thepast 5 years, and temporary transfers occur as the need arises3With regard to the practice of the Amalgamated in the industry,generally, the recordshows that in two companies drivers, station employees and maintenance men constitute asingleunit; in three instances drivers and maintenance men constitute one unit; in oneinstance drivers and station employees are oneunit; and inone situation drivers constitute aunit. In all instances,however, the unit concerned is system-wide in scope4 The I.A.M.'s showing of interest herein indicates that it represents six employees in theMontgomery,Alabama,garageand fouremployeesin the Florence,Alabama, plant. Seefootnote 1, supra. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees inthe appropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein, subjectto the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Capital Motor Lines,Montgomery, Alabama, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Tenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections 10and 11, of said Rules and Regulations, among employees in the unitfound appropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction, includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whether theydesire to be represented by Amalgamated Association of Street, ElectricRailway and Motor Coach Employees of America, Division 1258, A. F.ofL., or by International Association of Machinists, Lodge 1189, forthe purposes of collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.